DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonito (U.S. Publication No. 2015/0039394 A1) in view of Kaps et al (“Kaps” hereinafter, U.S. Publication

Regarding claim 2, Bonito in view of Kaps discloses the system of claim 1. In addition, Bonito discloses wherein the RMS includes a communication interface configured to receive an input to activate a video recording of the golfer at the golf hole, wherein the video recording includes a plurality of images of the golfer having objects within the images that are detectable (optional camera 111 is coupled to or integrated into the mobile terminal 101, the active golfer may visually record information related to play of the hole or the golfer's play in general; the golfer may visually record his swing during some or all of the round of golf for immediate viewing on the display; the information input by player one or automatically determined by the processing device to relate to player one's play, such as video of the player's golf swing, game results, video, Figs. 1, 4 & para (0043], (0059]). Bonito fails to disclose using Al logic. Kaps discloses using Al logic (the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid including image analysis, video analysis or artificial intelligence, para [0022]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an Al enabled camera as taught by Kaps into the system of Bonito for the purpose of providing Bayesian networks, machine learning, neural networks, or topic models to analyze text or any other information in order to yield an increased accuracy for event detection that is difficult to determine based on sensor or video data in general. 

Regarding claim 5, Bonito in view of Kaps discloses the system of claim 1. In addition, Bonito discloses wherein the input is provided manually by the user via the mobile application (during play of the round of golf, the mobile terminal receives inputs from the golfer through the terminal's user interface; hole number being played can be determined by the mobile terminal 101 from user input, para [0020], [0038]). 
Regarding claim 6, Bonito in view of Kaps discloses the system of claim 1. In addition, Bonito discloses wherein the input is based on an entry provided by a third party that is not the user (communication of the scores and other information to the player's email account may occur at any other time, including in real time, as so desired by the golf course operator or the network operator, para [0063]). 
Regarding claim 7, Bonito in view of Kaps discloses the system of claim 1. Bonito fails disclose wherein the input is provided by an artificial intelligence module configured to detect an appearance of the user. Kaps discloses wherein the input is provided by an artificial intelligence module configured to detect an appearance of the user (the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid 
Regarding claim 8, Bonito in view of Kaps discloses the system of claim 1. In addition, Bonito discloses wherein the detection is determined by a third-party witness and the administration module receives a communication from the third-party (communication of the scores and other information to the player's email account may occur at any other time, including in real time, as so desired by the golf course operator or the network operator (third party witness), para [0062]). 
Regarding claim 9, Bonito in view of Kaps discloses the system of claim 1. Bonito fails to disclose further comprising a QR golf code located near a tee box of the golf hole, the QR golf code having a unique graphic identifier encoded on a surface of the QR golf code to identify at least one of the golf courses, the golf hole, the first Al enabled camera and the tee box. Kaps discloses further comprising a QR golf code located near a tee box of the golf hole (sensor may also utilize an LCD that outputs a coded analysis of the current event, for example in a Quick Response (QR) code or bar code for example so that a referee may obtain a snapshot of the analysis code on a mobile device locally; generate videos of a golfer teeing off, wherein the event location of the at least one motion capture device may be utilized; the sensor and media 
Regarding claim 10, Bonito discloses a method for automatically administering a skill-based competition (method; players using the local golf scoring system 100 can take advantage of the networked capabilities of the host server 129 to other local systems by having tournament or match play competitions, Figs. 1-4, Abstract & para [0061]), the method (method, Abstract) comprising: detecting a presence of a golfer at a golf hole on a golf course (each mobile terminal 101 may be configured with an RFID sensor 213 or other applicable detector to detect the 
Regarding claim 11, Bonito in view of Kaps discloses the method of claim 10. In addition, Bonito discloses wherein the activation request is performed manually by a user (camera 111 is coupled to or integrated into the mobile terminal 101, the active golfer may visually record information related to play of the hole or the golfer's play in general; the information input by player one or automatically determined by the processing device to relate to player one's play, para [0043], [0059]). 
Regarding claim 12, Bonito in view of Kaps discloses the method of claim 11. In addition, Bonito discloses wherein the user is the golfer (receives inputs from the golfer through the terminal's user interface; communication of the scores and other information to the player's email account may occur at any other time, including in real time, as so desired by the player, para (0020), [00631). 

Regarding claim 14, Bonito in view of Kaps discloses the method of claim 10. In addition, Bonito discloses wherein the activation request is performed automatically in response to detecting the presence of the golfer (the information input automatically determined by the processing device to relate to player one's play, para [0059]). 
Regarding claim 16, Bonito in view of Kaps discloses the method of claim 10. Bonito fails to disclose wherein the detection of the occurrence of the winning event is determined automatically by an Al logic installed on the Al enabled camera or at the CNMS (system provides game results; players using the local golf scoring system 100 can take advantage of the networked capabilities of the host server 129 to other local systems by having tournament or match play competitions, Figs. 1-4 & para [0059), [0061]). 
Regarding claim 17, Bonito in view of Kaps discloses the method of claim 10. Bonito fails to disclose wherein the detecting an occurrence of the winning event includes verifying the winning event, wherein the verification is performed automatically via Al logic installed on the Al. Kaps discloses wherein the detecting an occurrence of the winning event includes verifying the winning event (enables integration of sensor data with other information on servers to detect and confirm events; analyze the sensor data to confirm the event; the system may represent scoring results, Abstract & para (0106), [0113]), wherein the verification is performed automatically via Al logic installed on the Al (the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid including 
Regarding claim 18, Bonito discloses a golf course (golf course, or group of associated golf courses, Figs. 1-4 & [0024]) comprising: a first golf hole having a green, a tee box, and a hole with a flagstick positioned within the hole (Fig. 4 shows a golf course including a golf hole having a green, a tee box, and a hole with a flagstick positioned within the hole; tee boxes of two holes of a golf course, Fig. 4 & para [0035]); and a remote media system (RMS) located at a golf course having a golf hole (the mobile terminal being remote from the at least one server and operable by a golfer during play of a round of golf; wirelessly transmitting, by the mobile terminal, information based on the golfer inputs to the personal account of the golfer via at least the remote server, Fig. 4 & para claims 9, 24), wherein the RMS (wirelessly transmitting, by the mobile terminal, information based on the golfer inputs to the personal account of the golfer via at least the remote server, Fig. 4 & para claim 24) includes: a first camera configured to record a video of a golfer detected at the golf hole (each mobile terminal 101 may be configured with an RFID sensor 213 or other applicable detector to detect the presence of the golfers; camera 111 is coupled to or integrated into the mobile terminal 101, the active golfer may visually record 
Regarding claim 19, Bonito in view of Kaps discloses the Al enabled golf course of claim 18. Bonito fails to disclose further comprising a QR code located at the golf hole. Kaps discloses further comprising a QR code located at the golf hole (sensor may also utilize an LCD that outputs a coded analysis of the current event, for example in a Quick Response (QR) code or bar 
Regarding claim 20, Bonito in view of Kaps discloses the Al enabled golf course of claim 19. Bonito fails to disclose wherein the record event request occurs automatically in response to scanning the QR code. Kaps discloses wherein the record event request occurs automatically in response to scanning the QR code (sensor may also utilize an LCD that outputs a coded analysis of the current event, for example in a Quick Response (QR) code or bar code for example so that a referee may obtain a snapshot of the analysis code on a mobile device locally; the sensor and media event detection and tagging system may analyze sensor data to automatically generate or select one or more tags for an event tags may identify the location an event, para [0167), [0291)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the record event request occurs automatically in response to scanning the QR code as taught by Kaps into the system of Bonito for the purpose of providing a sensor utilizing an LCD that outputs a coded analysis of the current event, so that a referee may obtain a snapshot of the analysis code on a mobile device locally. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonito and Kaps and further in view of of Burman et al. (hereinafter “Burman”, US 2020/0152002 A1) 

Regarding claim 15, Bonito and Kaps disclose the method of claim 10. Bonito and Kaps fail to disclose wherein competition rules are automatically determined based on a locality of the competition. Burman discloses wherein competition rules are automatically determined based on a locality of the competition (different games may represent remappings of basic elements of a generic game, dependent on location, or may have different rules and implementation for different locations, para [0016]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein competition rules are automatically determined based on a locality of the competition as taught by Burman into the system of Bonito and Kaps for the purpose of providing users with different games that may represent remappings of basic elements of a generic game.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of a passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TOM Y LU/            Primary Examiner, Art Unit 2667